              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00332-MR


KAYIE WRIGHT,                   )
                                )
              Plaintiff,        )
                                )
vs.                             )                    ORDER
                                )
HERBERT CORPENING, et al.,      )
                                )
              Defendants.       )
_______________________________ )

     THIS MATTER is before the Court on Defendants’ Consent Motion to

Extend Case Management Deadlines [Doc. 49] and Motion to Consolidate

Response and Motion Deadline [Doc. 50].

     Defendants seek a 30-day extension of the deadlines for completing

discovery and filing dispositive motions. Defendants explain that counsel

has not yet completed his review of all relevant information or finalized

responses to Plaintiff’s discovery requests despite his diligent efforts.

Plaintiff’s counsel, who has appeared for the limited purpose of assisting

Plaintiff with discovery, consents to this extension of time. The Motion will

be granted for good cause shown until October 1, 2020 and November 2,

2020, respectively.




        Case 1:18-cv-00332-MR Document 51 Filed 09/08/20 Page 1 of 3
      Defendants also ask the Court to make their response to Plaintiff’s pro

se Motion for Summary Judgment [Doc. 31] due on the deadline for filing

dispositive motions.     Defendants assert that consolidating the summary

judgment response and dispositive motions deadlines would promote judicial

efficiency. [Doc. 50].

      As Plaintiff filed his Motion for Summary Judgment before the parties

had the opportunity to engage in discovery, it appears that the most efficient

resolution of this matter is to deny Plaintiff’s Motion for Summary Judgment

without prejudice to renew it once discovery is complete. See generally Fed.

R. Civ. P. 56(d). Defendants’ Motion to Consolidate Response and Motion

Deadline will therefore be denied as moot.

      IT IS, THEREFORE, ORDERED that:

      (1)   Defendants’ Consent Motion to Extend Case Management

Deadlines [Doc. 49] is GRANTED and the parties shall have until October

1, 2020 to complete discovery and until November 2, 2020 to file dispositive

motions.

      (2)   Plaintiff’s Motion for Summary Judgment [Doc. 31] is DENIED

WITHOUT PREJUDICE to renew it upon completion of discovery.

      (3)   Defendants’ Motion to Consolidate Response and Motion

Deadline [Doc. 50] is DENIED AS MOOT.


                                      2

        Case 1:18-cv-00332-MR Document 51 Filed 09/08/20 Page 2 of 3
IT IS SO ORDERED.
                  Signed: September 8, 2020




                                   3

 Case 1:18-cv-00332-MR Document 51 Filed 09/08/20 Page 3 of 3
